                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

MAE PENDLETON, Special                      )
Administrator of the Estate of              )
Maurice Pendleton, Deceased,                )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )         Case No. CIV-18-707-G
                                            )
BOARD OF COUNTY                             )
COMMISSIONERS FOR                           )
OKLAHOMA COUNTY, et al.,                    )
                                            )
      Defendants.                           )

                                        ORDER

      Now before the Court is Plaintiff’s Motion in Limine (Doc. No. 56). Defendants

have filed a Response to the Motion (Doc. No. 64),1 and Plaintiff has filed a Reply (Doc.

No. 68). As detailed below, Plaintiff’s Motion will be denied as premature.

                                     BACKGROUND

      This lawsuit stems from the death of Plaintiff’s son, Maurice Pendleton, who was

beaten to death by fellow inmates while in pretrial custody at the Oklahoma County

Detention Center (the “OCDC”). Plaintiff alleges that Mr. Pendleton was locked inside an

unsupervised holding area when he was confronted and attacked by a group of inmates

with a known history of violent behavior. See Compl. ¶¶ 16-25. Plaintiff asserts that

Defendants knew inadequate staffing and monitoring at the OCDC were “likely to result


1
  Defendant Brian Maughan in his individual capacity has filed a Motion (Doc. No. 65)
seeking to join in the Response (Doc. No. 64) filed by the remaining Defendants. That
Motion is granted.
in inmate-on-inmate violence” and, despite having such knowledge, failed to allocate

funding to address the deficiencies. Id. ¶ 41.

       Plaintiff seeks declaratory judgment in addition to compensatory and punitive

damages. See id. ¶¶ 2-3; 74.

                                         ANALYSIS

       In the Motion under review, Plaintiff seeks to exclude “evidence of the nature of the

charges that were pending against [Mr. Pendleton] at the time of his death,” as well as

“evidence of the reason for his confinement” at the OCDC. Pl’s Mot. (Doc. No. 56), at 1.

Plaintiff argues that such evidence is irrelevant and otherwise inadmissible under Rules

402, 403, and 404 of the Federal Rules of Evidence. See id. at 1-5. Defendants respond

that the evidence in question is admissible and that, in any event, Plaintiff’s Motion should

be denied as premature. See Def’s Mot. (Doc. No. 64), at 5-13.

       Defendants assert—and Plaintiff does not contest—that the parties have yet to

engage in any meaningful discovery. See Def’s Resp. (Doc. No. 64), at 2. Thus, at this

stage in the litigation, the practical effect of an order granting Plaintiff’s Motion would be

to circumscribe the universe of discoverable information2—a practice that is disfavored in

the federal court system. See Fed. Ins. Co. v. Indeck Power Equip. Co., No. CIV-15-491-

D, 2016 WL 5173402, at *2 (W.D. Okla. Sept. 21, 2016) (explaining that federal courts

“look unfavorably upon significant restrictions placed upon the discovery process”).



2
  Indeed, at the Status and Scheduling Conference held on January 8, 2020, counsel for
Plaintiff represented that the Motion in Limine was aimed, at least in part, to “streamline”
the discovery process.


                                              2
       The scope of discoverable information is indisputably broader than the scope of

admissible evidence. See Fed. R. Civ. P. 26 (“Information within this scope of discovery

need not be admissible in evidence to be discoverable”). Likewise, “relevance” in the

discovery context does not necessarily have the same meaning as “relevance” for purposes

of admissibility at trial. See In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1189 (10th

Cir. 2009) (rejecting defendant’s argument “that under the 2000 amendments [to the

Federal Rules of Civil Procedure] the ‘concept of relevance is no more expansive in

discovery than at trial’”). Accordingly, the Court declines to issue an order in limine that

would effectively hinder the discovery of otherwise discoverable information.

                                       CONCLUSION

       For the reasons stated above, Plaintiff’s Motion in Limine (Doc. No. 56) is DENIED

at this time. Plaintiff may re-urge her Motion after the close of discovery.

       IT IS SO ORDERED this 10th day of March, 2020.




                                             3
